 DAIRY FARM FLIGHT SERVICESDairy Farm Flight Services, Inc. and Operating En-gineers Local Union No. 3. Cases 37-CA-1618and 37-CA-1622September 21, 1981DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn March 19, 1981, Administrative Law JudgeRussell L. Stevens issued the attached Decision inthis proceeding. Thereafter, the General Counseland Respondent filed exceptions and supportingbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Dairy Farm Flight Services, Inc., Agana, Guam,its officers, agents, successors, and assigns, shalltake the action set forth in the said recommendedOrder, as so modified:1. Substitute "Region 20" for "Region 37" inparagraphs 2(a) and 2(b).2. Substitute the attached notice for that of theAdministrative Law Judge.IT IS FURTHER ORDERED that the complaint alle-gations not specifically found herein be, and theyhereby are, dismissed.The General Counsel has excepted to certain credibility findingsmade by the Administrative Law Judge. It is the Board's establishedpolicy not to overrule an administrative law judge's resolutions with re-spect to credibility unless the clear preponderance of all of the relevantevidence convinces us that the resolutions are incorrect. Standard DryWall Products, Inc., 91 NLRB 544 (1950), enfd 188 F.2d 362 (3d Cir1951). We have carefully examined the record and find no basis for re-versing his findings.258 NLRB No. 31APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT interfere with, restrain, orcoerce our employees in the exercise of therights guaranteed them in Section 7 of theAct, in violation of Section 8(a)(l) of the Act,by interrogating employees concerning theirunion activity, threatening job loss if employ-ees distribute union authorization cards withinour plant, threatening employees with job lossif they support the Union, threatening employ-ees with the loss of job privileges if the Unionis voted in, soliciting grievances from employ-ees with an implied promise to solve theirproblems, and creating the impression of sur-veillance of employees' union activity.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of their rights under Section7 of the Act.DAIRY FARM FLIGHT SERVICES, INC.DECISIONSTATEMENT OF THE CASERUSSELL. L. STEVENS, Administrative Law Judge: Thiscase was heard in Agana, Guam, on November 4 and 5,1980.1 The charge in Case 37-CA-1618 was filed onMarch 17 by Operating Engineers Local Union No. 3(the Union). The charge in Case 37-CA-1622 was filedby the Union on March 24. By order issued June 10 theRegional Director for Region 20 of the National LaborRelations Board consolidated said two cases for hearing.The consolidated complaint,2issued June 10, alleges thatDairy Farm Flight Services, Inc. (Respondent), violatedSection 8(a)(1) of the National Labor Relations Act, asamended (herein the Act).All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs. Briefs,which have been carefully considered, were filed onbehalf of the General Counsel and Respondent.3All dates hereinafter are within 1980, unless stated to be otherwise.2 Par. 6(a) of the complaint was amended at the hearing, with leave ofthe Administrative Law Judge.I The transcript of testimony required to be submitted to the Adminis-trative Law Judge on or before November 15 was not submitted untilContinued113 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record and from my observation ofthe witnesses and their demeanor, I make the following:FINI)INGS OF FACTI. THE BUSINESS OF RESPONI)ENTAt all times material herein Respondent, a Guam cor-poration with its principal place of business in Agana,Guam, has been engaged in the business of sale of foodto airlines and other commercial users of food products.During the past year Respondent, in the course and con-duct of its business operations, purchased and receivedgoods, materials, and supplies in Guam valued in excessof $50,000, directly from points located outside the terri-tory of Guam and from points located within the variousStates of the United States and received gross revenuesin excess of $500,000.I find that Respondent is, and at all times materialherein has been, an employer engaged in commerce andin operations affecting commerce within the meaning ofSection 2(2), (6), and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDOperating Engineers Local Union No. 3 is, and at alltimes material herein has been, a labor organizationwithin the meaning of Section 2(5) of the Act.41II. THE ALL.EGEI) UNFAIR LABOR PRACTICESA. BackgroundsRespondent contracts with various airlines and otherbusinesses and organizations to provide food and meals,generally on a prepared or catered basis. Airlines are in-cluded within Respondent's principal Guam customers,and one of Respondent's principal activities is the prepa-ration of meals and their delivery to aircraft for laterservice to passengers and crews during flights. Suchpreparation and delivery are on a regular basis, butsometimes are on an emergency basis. In order to pro-vide its services to customers, Respondent maintains aplant facility wherein food is stored under refrigerationand later cooked or prepared for placement on servingtrays. The business includes walk-in refrigerators, akitchen, a salad preparation area, a tray preparation area,a centrally located office with glass on three sides fromwhich most of the work floor can be viewed, a loadingand unloading dock, and other facilities. At all times rel-evant herein John West6was Respondent's vice presi-dent and general manager, Henry Li was operationsmanager, Ricardo Senato7was maintenance supervisor,January 8, 1981. Submission of briefs and preparation of this Decisionwere delayed partially because of the untimely receipt of the transcript oftestimony.4 In its answer to the complaint, Respondent denies that the Union is alabor organization. However, Respondent does not argue the matter in itsbrief. This technical issue was settled in Case 37-RC-2530, involving theparties that are engaged in the controversy herein. Respondent riled noobjections in said RC case, involving this issue. The matter thus is revjudicata. Flair Moulded Plastics. Inc., 250 NLRB 202 (1980).a This background summary is based on credited testimony, stipula-tions of counsel, and evidence that is not in dispute.* Individuals are referred to herein by their last names.Spelled in the complaint as Senado.Joey Villacorta was a supervisor and duty officer, andBilly Pascua also was a supervisor and duty officer." Attimes relevant herein Respondent had a total of approxi-mately 145 employees, who worked on four shifts, from8 a.m. to 4 p.m.; noon until 8 p.m.; 4 p.m. to midnight;and midnight to 8 a.m. Employees were given breaksduring each shift, including a meal break of 30 minutes.9Breaks were taken in an employee lunchroom, sometimesreferred to as the cafeteria.Respondent is a member of the Guam EmployersCouncil (Council), and, in November or December 1979,West received a notice of subscription renewal for theCouncil. He asked E. L. Gibson, director of the Council,to meet with him, and sometime in November or Decem-ber the two met in West's office. They discussed theCouncil's operations in order for West to ascertainwhether or not Respondent was getting its "money'sworth" for its membership. i During the course of themeeting Gibson gave West one of the Council's standardnotices for employees, reading as follows:There shall be no solicitation or distribution of lit-erature on company property by non-employees.Furthermore, there shall be no distribution of litera-ture or solicitation of employees by other employ-ees in areas open to the public during working ornon-working hours or when any employee involvedis on working time. The following day West had the notices posted for read-ing by employees in three places within the plant, 12which were by the timeclock, in the cafeteria, and in thesalad room.West heard rumors in January to the effect that theUnion was attempting to organize the plant. Thereafter,West talked with several supervisors about the union ac-tivity, and learned that Villacorta and Pascua activelywere involved in organizing employees. On March 3 and4, for a total period of approximately 1 day, Respondentposted a notice to employees'3at three places in theplant, which were by the timeclock, in the cafeteria, andin the salad room. The notice, which is discussed infra,was seen and read by many employees, and is alleged bythe General Counsel to be in violation of Section 8(a)(l)of the Act.By an undated letter which apparently was written ap-proximately March 5, Thomas Long, the Union's districtrepresentative, advised Respondent of the Union'sclaimed card majority and requested a negotiation ses-s The supervisory status within the meaning of the Act of all these fivenamed individuals is not in dispute.I Emergencies sometimes require interruption of break periods, whichlater are resumed.'° This is West's phrase. His testimony relative to this meeting withGibson is credited.II This notice is not alleged, nor is it found, to he in violation of theAct.12 Villacorta testified that he "thought" he saw the posted notice"something like February 1980," and employee Amelia Tenoyan testifiedthat she saw the posted notice "maybe" in February 1980. West andGibson were more certain in their testimony and more convincing intheir demeanor than Villacorta and Tenoyan. West and Gibson are cred-ited." G.C. Exh. 3114 DAIRY FARM FLIGHT SERVICESsion. West immediately called Gibson on the telephone,and West and Li went to Gibson's office later that dayfor a conference. Mike McClure, a Council consultant,also attended the conference. As a result of the meeting,Respondent appointed the Council as its agent to act forRespondent in all matters relating to the Union. West ad-vised Gibson that he believed some supervisor may havebeen involved with the Union, and Gibson said that wasimproper. McClure placed a call to an off-island attorneyto discuss the matter. Gibson then gave West and Li de-tailed instructions on what Respondent and its repre-sentatives could and could not do concerning the Unionand its campaign. A letter was prepared and sent to theUnion, advising that the Council represented Respond-ent. The following day, March 6, Gibson went to West'soffice and an investigation of Respondent's records wasconducted to discuss several union-related matters and toascertain whether or not Respondent's supervisors weresupervisors within the meaning of the Act. On Saturday,March 8, West and Li met separately with Villacortaand Pascua, as discussed infra. After the meeting, Pascuawent to the union hall. West and Li met with the twosupervisors again on May 13, as discussed infra, and dis-charged them on that date. Pascua again went to theUnion.On May 16 Respondent posted at the plant for em-ployees to read a notice that two supervisory employeeshad been discharged for permitting, and participating in,distribution in the plant of union authorization cards.The discharges and other matters relating to the unioncampaign were discussed in the notice. This matter isdiscussed below.On July 1, a preelection conference was held at Re-spondent's premises. In attendance were West, Li,Gibson, Ed Parnell of the Board, Long, Union Repre-sentatives Frank Rivera and Joe Cruz, Villacorta,Pascua, and a former employee of Respondent, ArnestoMercado, who, so far as the record shows, had been dis-charged for legal cause. West asked Parnell what "therest of the people were doing there," and when Parnellturned to Long, the latter replied, "[W]e are union repre-sentatives, and the others are with Us."'4Parnell permit-ted Villacorta and Pascua to remain, over West's objec-tion. Respondent's employees saw Villacorta and Pascuaand others who attended the meeting. On July 10 Westwrote Parnell a strong letter of protest,' stating that, inhis view, Villacorta, Pascua, and Mercado should nothave been permitted to attend the meeting.After the election, Respondent filed objections thereto.Those objections are not involved in this case.B. The Discharge of Villacorta and PascuaSeveral basic and relevant facts are not in dispute orclearly are established by the record. (1) Villacorta andPascua were, at times relevant herein, supervisors withinthe meaning of the Act. (2) West never asked the twosupervisors to go to union meetings, to spy on employ-ees, to refuse to sign union cards, or to campaign againstthe Union. (3) Villacorta acknowledged that West told'4 This is Long's testimony, which is credited on this poinl.'l Resp. Exh. II.him during the meetings of March 8 and 13 to tell thetruth, but that "I didn't tell him the truth. I didn't tellsome of it ...because I was afraid that he might fireme and also those people who signed." (4) Villacorta ac-knowledged that "I passed out cards, union cards, be-cause they asked me to get it for them." Villacorta latertestified that traysetter employees asked him to get unioncards for them, and that he obtained the cards fromForemost Dairy employees. (5) Pascua testified that hedid not speak to any employees about the Union prior toMarch 8, but that testimony differs from his pretrial affi-davit signed April 10, wherein he stated, inter alia:Before I was fired I was aware of a campaign atDairy Farms. The Operating Engineers were tryingto get people signed to cards and I signed a card forthe union. However I did not try to get any otheremployees to sign cards. However I did speak tosome other employees about the union. These con-versations took place before I was fired and after Ihad signed my card. I told employees that I thoughtthe Union would be good, that it might help im-prove our wages. I believe I talked to about six orseven employees and made some favorable remarksabout the union to them. I did not give out unioncards to these people. I did not talk to anyone aboutthe union during working time. The conversations Ihad took place after work and away from the com-pany. ....Senato testified that, as he once was walking past anemployee, Maria Caburian, who was working as a tray-setter, asked him if he knew that union cards were beingdistributed and that he replied "no." Senato said hetalked with employee Benjamin Duluena the followingday:The next day I went and ask one of my boys,which is Ben Duluena, if he signed a card.Q. I see. And what did he say?A. He said, "Yes."Q. And did you ask him anything else?A. I ask him who pass him the card, and hedidn't answer me right away. He paused. Then afterthat I waited. He said, "It's Billy Pascua." And hesaid Billy Pascua told him not to tell it to anybody.On February 22 Senato wrote a memorandum to West:Mr. John West,One of my boys told me that he was given anOperating Engineers Local Union #3 authorizationcards by Duty Officer Billy Pascua. He said Billyasked him not to mention it to me. This took placeabout 5:00 p.m. on Feb. 21, 1980. His name is Ben-jamin Duluena.Duluena, who testified prior to Senato, stated that theconversation was in February or March and:I told him that Billy told me if I want to join theunion, and I told him also what privilege they couldgive us if I may join the union.115 DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ. Okay. Is this what you told Billy?A. Yeah.Q. All right. Did you tell Ricky what Billy said?A. No.Q. Did Ricky ask you any more questions otherthan the one question?A. No more.This incident is given little weight, so far as the two dis-charges are concerned, for two reasons. First, as I statedto counsel at the hearing, some of the Filipinos who tes-tified had very limited familiarity with the English lan-guage, and no interpreter was used. I felt, and stated,that the testimony of the Filipinos sometimes appearedunreliable because of language difficulties. The testimonyof Duluena was such an instance. Second, it is clear fromPascua's pretrial affidavit, and from the record discussedelsewhere herein, that Pascua actively was engaged inthe Union's organizational efforts prior to Pascua's dis-charge. Even if Senato's version were accepted in its en-tirety, it would add but little to the record, as far as Pas-cua's discharge is concerned. However, a different issueis presented, as far as Senato's interrogation of Duluenais concerned. Senato freely acknowledged that he inter-rogated Duluena, and that interrogation is buttressed byDuluena's testimony, albeit in imperfect language. Thisinterrogation is a violation of Section 8(a)(l) of theAct. 6The versions of Villacorta and Pascua differ fromthose of West and Li, as far as the interviews of March 8and 13 are concerned. Villacorta testified relative to themeeting of March 8 that West accused him of assistingthe Union in organizing, and asked Villacorta to tell him"about the Union." Villacorta steadfastly denied takingany part in the organization, and West insisted to thecontrary, stating that he knew otherwise. West repeated-ly told Villacorta to tell the truth, and asked which em-ployees signed union cards. Villacorta said he did notknow, but would find out. They agreed upon a subse-quent meeting on March 10, which later was changed toMarch 13. At the latter meeting West said he would giveVillacorta one last chance to tell the truth in order tokeep his job. West insisted that he knew Villacorta wasan organizer, and he wanted Villacorta to admit it inorder to keep his job. West made several disparaging re-marks about the Union, and Villacorta continued to denyany part in, or knowledge of, the organizing activities.On cross-examination, Villacorta said West repeatedlyasked him who the union representative was, that Villa-corta said had called him. Villacorta told West that hetold the representative he could not help the Union be-cause he was part of management. West did not ask for alist of employees who signed union cards, nor did hethreaten to fire employees who signed cards. Westbecame angry and fired Villacorta. The terminationletter? gives as the reason for discharge, "as one of our16 Senato further acknowledged that, on the same day he talked withDuluena, he interrogated employee Rudy Benitez about signing a unioncard, and on the following day interrogated employee Antonio Orejudosabout signing a union card. Both interrogations are found to be violationsof Sec. 8(a)(1) of the Act.17 G.C. Exh. 5.supervisors, you failed to meet your responsibilities toenforce our company policies, in particular those govern-ing solicitation of our employees on working time, inworking areas."Pascua testified that, at his meeting with West and Lion March 8, he was asked about union cards being"passed," and he replied that he knew nothing about it.West told him, "If you tell the truth, tell who anybodysign the card, you can still work here." Otherwise, hewould be discharged. West told him to think about thematter, and to come back on March 10. That date laterwas changed to March 13. After the meeting he went tothe union hall and filed a report reading in full as fol-lows:Mr. Henry Li, Operations manager of Dairy Farms,Inc., called me into Mr. John West's office [vicepresident] at 4:30 p.m. Mr. West asked me how longI have been working for Dairy Farms, Inc. I toldhim that I started working since 1972 up until now.Then Mr. West said that I am the one who passedout union cards to the employees, I answered that Ididn't know what he was talking about, and thenMr. West said I am suspended starting today [Satur-day] until Monday [March 10]. Mr. Li then told methat he was going to replace me on that day, and hetook my time card and signed it. The above state-ment is true and correct to the best of my knowl-edge.At the March 13 meeting, West wanted to know "who issigning the cards and who is getting cards to employ-ees." Pascua replied that he did not know. West said, "Ifyou don't tell the truth, you're terminated. Take this en-velope and go." Pascua's discharge letter8S is the sameas Villacorta's. Pascua testified that he did not sign aunion card, but that statement is contrary to his pretrialaffidavit.West testified that, during the last half of January, Lireported to him that, according to a story Li had heard,a supervisor had given an employee a union card andasked the employee not to tell anyone about it. Westcalled Pascua into the office and interrogated him aboutLi's report. Pascua denied the story, and West asked thename of the union official persuading Pascua to cam-paign for the Union, and the reason Pascua was in-volved. Pascua replied that he knew nothing about thematter. West admonished Pascua, and asked for his coop-eration. A few days later a cook supervisor, Felipe, re-ported to West that some of the cooks told him thatPascua and Villacorta were distributing union cardsduring working hours. On March 8, West and Li talkedseparately with Pascua and Villacorta. West again con-fronted Pascua with his belief that Pascua was engagingin union activity, and Pascua denied it. West told Pascuato think seriously about the matter, since his job depend-ed upon his telling the truth. West then suspendedPascua from work. West told Pascua he only wanted toknow two things: why "this thing" is taking place, andthe name of the union official who was organizingi' G C Exh 7.116 DAIRY FARM FLIGHT SERVICESthrough Pascua. Later that day the same sort of meetingwas held with Villacorta, who also denied any participa-tion in union activity. West asked the same two questionshe asked Pascua, and gave Villacorta a warning. Westtold Villacorta that he had substantial reason to suspectthat Villacorta was organizing for the Union. On March12 a duty officer named Zeny Soriano came to West'shome in the evening, accompanied by Norma Estrada,the chief accountant, and reported that Villacorta hadasked her during work hours to sign a union card. AtWest's request for a written statement, Soriano stated inwriting:March 12, 1980Dear Mr. West,I would like to report to you, that I was given aunion card by Joey Villacorta in around February1980. And requested to fill it in which I did.Soriano wrote the note in West's presence. On the fol-lowing day, March 13, West met first with Villacorta,then with Pascua. Li was in attendance at both meetings.They again discussed West's suspicions about Villacortaand Pascua engaging in union activities, and both deniedWest's allegations. Villacorta denied giving a card toSoriano, and asking her to sign it. West asked both su-pervisors the same two questions as before, i.e., who theunion official was that was using them to organize, andwhy. Both denied any complicity in the matter, and bothwere discharged.Li corroborated West's version of the meetings withPascua and Villacorta.DiscussionThe complaint alleges, and Respondent admits, that atall times material herein Pascua and Villacorta were su-pervisors within the meaning of the Act. 9Absent special circumstances, a statutory supervisordoes not enjoy a protected right to engage in concertedactivity on behalf of a labor organization.20The fact thatPascua and Villacorta actively engaged in such activityclearly is shown by the record, as discussed supra.No special circumstances were established to takePascua and Villacorta out of the general rule enunciatedabove. One of the most common of such circumstances isillustrated by cases wherein supervisors have been dis-charged because they failed or refused to carry outinstructions of employers to violate the Section 7 rightsof employees.21 Here, Pascua and Villacorta acknowl-Lg At the hearing, counsel for the General Counsel introduced his Exh.14, which is a telegram allegedly showing that the status of Pascua andVillacorta is on appeal. That matter is irrelevant, since the pleadings andthe hearing were based on the supervisory status of the two employees.Their status as duty officers was not litigated, but the record clearlyshows that they were supervisors within the meaning of the Act. In anyevent, the telegram leaves intact the determination of the Regional Direc-tor that duty officers are supervisors. Only operations supervisors and as-sistant operations supervisors were referred to the challenge procedure.2o Boyer Bros., 170 NLRB 1108 (1968); Texas Gulf Sulphur Company,163 NLRB 88 (1967) National Freight. Inc., 154 NLRB 621, 622 (1965).a' See, e.g., Ozark Motor Lines. 164 NLRB 300 (1967); TalladegaCotton Factory. Inc., 106 NLRB 295 (1953), enfd. 213 F.2d 208 (5th Cir.edged that they had not been asked or instructed to spyon employees or otherwise to interfere with, restrain, orcoerce employees in the exercise of their Section 7rights. Villacorta expressly acknowledged that he lied toWest when the latter questioned him about his union ac-tivity, and Pascua implicitly did the same.22The ver-sions of West and Li relative to the meetings of March 8and 13 are credited. The only two things West askedwere the name of the union organizer involved in the im-proper activities of Pascua and Villacorta, and the reasonfor those activities. The answers to both questions werewithin the personal knowledge of Pascua and Villacorta,and the questions were reasonable and proper ones. Westwas entitled to know who was behind the improper actsand the reason therefore. Pascua and Villacorta owedtheir loyalty to management, not to the Union, and cer-tainly the two supervisors did not have to go to any em-ployee for the answers West requested. Those were notspecial circumstances that would extricate Pascua andVillacorta from the situation in which they had placedthemselves. The fact that West was concerned about theunion activity of Pascua and Villacorta is shown, amongother things, by the credited testimony of West, Li, andGibson concerning the meeting of approximately March5, discussed supra. At that meeting West learned of an-other recent instance in Guam (Hilton Hotel) wherein aproblem allegedly had arisen because of supervisors en-gaging in union activity. That information added toWest's concern about Pascua's and Villacorta's union ac-tivity that he already had expressed.Nor does Respondent's letter of May 1623 show spe-cial circumstances for Pascua and Villacorta. The Gener-al Counsel's witnesses said they knew that the letter re-ferred to Pascua and Villacorta, but that fact carries noweight. Regardless of what the letter states, discharge ofthe two supervisors must be assessed as of the date ofdischarge, which was March 13. It may be, as discussedinfra, that the letter of May 16 is in violation of Section8(a)(1) of the Act, but that document is not controlling,so far as the discharges are concerned. Further, any taintresulting from the letter of May 16 was ameliorated by:(I) the fact that the election was not held until July 2,approximately 3-1/2 months after the discharges, and (2)the letter itself, which makes it quite clear that the realreason for the letter was to disavow the actions ofPascua and Villacorta in engaging in union activity, andto state that the balloting in the election would be secret.The letter states, inter alia:On March 8, 1980, I discharged two supervisoryemployees of Dairy Farms because they failed toenforce a company policy prohibiting the distribu-tion of literature and solicitation of our employees.The two duty officers had allowed-and partici-pated in-distribution of union authorization cardshere in our plant.1954): Inter-City Adverrising Company of Greensboro. .C.. Inc.. 89 NLRB1103 (1950).22 This fact is buttressed by Pascua's pretrial affidavit. quoted supra.2 G.C. Exh. 6.117 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis kind of activity by supervisors is prohibitedby Federal Law because (1) employees may be ledto believe that the supervisor was acting for the em-ployer and that the employer favors the union, and(2) employees may be coerced out of fear of futureretaliation into supporting the union.I want to let you know that I absolutely disavowthe actions of these two employees. I regret thatany of you may have accepted and signed union au-thorization cards thinking that I wanted or expectedyou to join the union.All non-supervisory employees will be eligible tovote in that election. It will be done by secret ballotand no one will know how you vote.The fact that Pascua and Villacorta were fired becauseof their own union activity is shown by, inter alia, thetestimony of Tenoyan, who stated that "most" of the em-ployees knew the letter referred to Pascua and Villacortaand that, "according to them, they [referring to Pascuaand Villacorta] are passing card, union card," and weredischarged because of that activity.24The General Counsel argued at the hearing that theletter "states for all employees to see that because they[Pascua and Villacorta] allowed this distribution of unioncards that that was one of the reasons they were fired."The posted no-solicitation rule is a form distributed bythe Council, and patently is intended for use by business-es open to the general public, such as grocery or retailstores. Its use by Respondent was innocuous. The onlyarea in Respondent's facility that is open to the public isthe asphalt strip between the access road and the loadingdocks.25The posted rule does not preclude solicitationby employees in the employees' cafeteria and restrooms,since those areas are not open to the public, and are notwork areas-they are used by employees on workbreaks. The rule is not alleged in the complaint to be inviolation of the Act, and the General Counsel stated atthe hearing that the rule would not be litigated.The question then arises as to whether Respondenthad any effective rule prohibiting solicitation. The Gen-eral Counsel argues that there was such a rule, and thatit was enforced in a disparate manner. Villacorta testifiedthat he and other employees frequently purchased vege-tables and jewelry sold in the plant by employees duringwork hours, both before and after the no-solicitation rulewas posted, and that funeral donations were solicitedfrom employees during work hours, although he did notknow of any death after the rule was posted. He alsosaid he sold raffle tickets to employees during workhours after the rule was posted. Villacorta said he neverwas disciplined because of those activities, and that hedid not know of any employee who was disciplined forthat reason. He said that the vegetables were purchasedfrom two supervisors who sold vegetables to Respond-ent, "But if somebody wants to buy some little bit, thenyou can buy it." In his pretrial affidavit Villacorta stated,24 See also Pascua's report to the Union, quoted supra.25 Resp. Exh. 3(a).inter alia, that George Elayda (one of the supervisors)"would also bring vegetables to the plant and sell themto other employees during lunchtime." Tenoyan testifiedto the same effect as Villacorta, but added clothing tothe items that were sold during work hours. She said shenever was disciplined for that activity. Delores Inven-cion, a traysetter employee, testified that she sold jewel-ry to employees, "most of the time when we are in ourdinner ...when we are eating," but also during work-time, and that she and other employees purchased vege-tables from Elayda's wife, and clothing from other per-sons, both during worktime and when not working. Shesaid she never was disciplined because of that activity.West testified that he had no knowledge of Respondentever permitting the sale of vegetables to employeesduring worktime in work areas. He said Avon productsand jewelry for years have been sold in the restroomsand the cafeteria. West testified:Q. What is the reason, if there is one, that youdon't permit that out in the kitchens and the workareas?A. Well, first it would stop production and work,number one. It would be like a supermarket if I hadpeople wandering around selling clothing and vege-tables and jewelry. It would be a supermarket, not aproduction area. It would stop my work. And an-other very important reason is the fact that we aresubject to lots of health inspections, et cetera. Andwe have to be very careful of hygiene. Now Icannot have people displaying clothes over food.Just-I have a health inspector walk in, and hewould fire me on the spot.West testified that collection of funeral donations longhas been a practice among the Filipino employees to payfor transportation to the Philippines when a death hasoccurred. He said that that is an exception to the no-so-licitation rule. Elena Benitez, a traysetter at times rele-vant herein but presently an acting supervisor, testifiedthat she has seen clothing, jewelry, and vegetables soldin the women's restroom, but never any other place inthe plant. She said she has purchased jewelry from In-vencion in the restroom, but not elsewhere. She said shenever has seen Invencion solicit sales or deliver jewelryto employees on worktime. Kenneth Mesa, a trainee attimes relevant herein but recently made a duty officer,testified that he was trained in all of Respondent's de-partments, a "couple of weeks" in each department. Hesaid he never observed any employees selling vegetables,jewelry, or clothing in any work area. Li testified that hegoes into the food preparation area each hour, and thathe never has seen any employee selling jewelry, mer-chandise, cosmetics, or clothing to another employee.Flavia Eay, a salad maker, testified that she has seen sell-ing activity by employees in the restroom, but at noother place.As discussed above, Respondent's business is the prep-aration of meals for private and governmental customers.The food is refrigerated, cooked, placed on trays, andprepared for transportation, all within the plant area.The food is in the open much of the time, on tables, and118 DAIRY FARM FLIGHT SERVICESthe necessity for cleanliness is obvious. If employees fre-quently and freely handled clothing, jewelry, raw vege-tables, and other items at the same time and in the sameplace they were working with food, as Villacorta, Ten-oyan, and Invencion testified, the most fundamental rulesof sanitation, and without doubt the regulations of thehealth department of Guam, would be violated. Such anunlikely state of affairs will not be inferred, or found,without positive proof. The testimony of Li, Benitez,Mesa, and Eay and the testimony and vigorous denial ofWest, are credited on this issue. Villacorta's testimonyconcerning the raffle tickets is given no credit. Solicita-tion of funeral donations is a longstanding practice withtraditional implications, and, in any event, there is noconvincing evidence of such solicitation at times relevantherein. Disparate treatment of union solicitations was notshown.However, the question as to whether or not Respond-ent had a second no-solicitation rule still remains. Thetestimony on this point is ambiguous. Frequent referenceis made in the record to such a rule, and the testimony ofWest and Villacorta seems to assume such a rule's exist-ence. Villacorta testified that he read the posted rule asmeaning, "[T]here shall be no solicitation during worktime in work areas."26There was testimony by the Gen-eral Counsel's witnesses relative to the signing of unionauthorization cards, but there is no testimony that Westtold any supervisor, or that any supervisor told any em-ployee, that soliciting was not allowed. So far as theposted notice is concerned, only public areas were offlimits, and there was no public area any place within theplant. If there were another rule, the testimony of Villa-corta and West and the two discharge letters show it tobe a proper one-no soliciting on worktime, in workareas. The two discharge letters state that the supervisorswere discharged for failing to prohibit solicitation of em-ployees "on working time, in working areas." There isno evidence that even that rule was enforced, or for thatmatter promulgated, prior to May 16. The letter of May16, addressed to Respondent's employees, states, interalia, that two duty officers were discharged because they"allowed ... and participated in ...distribution ofcards here ... .our plant." That statement does not alterthe finding that the two discharges were not in violationof the Act, but it does have the effect of chilling unionactivities of employees in violation of Section 8(a)(l) ofthe Act. It may well be that West's choice of words wasunfortunate, since it is clear from the testimony of Ten-oyan that employees understood the discharges were be-cause Pascua and Villacorta personally were engaged inunion activity. However, it long has been establishedthat the test in assessing 8(a)(1) statement allegations isan objective one, not subjective. The statement by Westthat two supervisors were fired because they "allowed"distribution of union cards in the plant implicitly threat-ened employees with discharge if they distributed cardsany place within the plant, even though the posted ruleclearly does not preclude such distribution in breakareas. This statement of May 16 was not alleged in the26 Such a rule would be a proper one. Essex International. Inc., 211NLRB 749 (1974).complaint as a violation of the Act, but the matter wasfully litigated, and an 8(a)(1) threat is found."27The discharges of Pascua and Villacorta did not vio-late the Act.28C. Alleged Interrogations and ThreatsParagraph 6(a) of the complaint, as amended, allegesthat, at various times relevant herein, Senato interrogatedand threatened employees because of their union activi-ties.The fact of unlawful interrogations is found supra.Tenoyan testified that she talked with Senato onAugust 21 and that Senato gave her a list "against theunion." She said it was only a list of people with noother writing on the paper. Senato told her to sign thelist "so that I will not lay off." She said she took the listinto the comfort room and signed it. Tenoyan later ex-plained that she was number 26 on the list, and she heardthat "they used 59 persons so that the union is no more."She said that was the only time she ever heard about alayoff. Tenoyan testified on cross-examination that hercompanion, Lilia San Nicholas, was the one who gaveher the list, although San Nicholas did not ask her tosign it. West credibly testified at some length concerningthe loss of important customers and other matters relat-ing to the loss of business and layoffs. Senato testifiedthat he did not have a petition when he talked with Ten-oyan, and that the conversation was in Tagalog (a Filipi-no dialect). Counsel stipulated that the statement bySenato is translated, "Did you already sign the petitionthat was going around?" Eay testified that she circulatedthe petition, as did San Nicholas, and that no supervisorengaged in such activity. The document was not intro-duced into evidence, thus, its nature is uncertain. Thetestimony relative to this matter is too uncertain to relyon for any finding. Tenoyan's testimony concerning theneed for signatures was hearsay, and further, she said shereceived the document from San Nicholas. In view ofthe record showing Respondent's considerable concernwith the loss of business and possible layoffs, Tenoyan'stestimony on the subject of layoff appeared unrealistic.In view of such an unreliable record on this point, Ten-oyan's testimony concerning it is given no weight.Invencion testified that she talked with Senato inMarch:THE WITNESS: Well, when I was working likethat he approached me, and then he asked me, "Didyou sign anything or a paper or card pertaining tounion?" He asked me like that. And I answeredhim, "Yes." He said, "How come? What do you27 At the hearing, the General Counsel moved to amend the complaintto allege a violation of the Act relative to this matter. The motion wasdenied by the Administrative Law Judge However. Respondent thereaf-ter went forward in its defense with a full attack against all allegations ofthe complaint, and completed the record to provide full assessment of thenotice of May 16. Matters brought out both by the General Counsel andby Respondent are discussed in detail, supra. For these reasons the matterhas been fully considered, and a violation of the Act is found.2R Bowling Corporation of America. Inc. d/bh/a .Algonquin BowlingCenter, Inc:. etc., 170 NLRB 1768 1968), Great Lakes Towing Comparny.168 NLRB 695 (1967), lexa Gulf Sulphur Co.. supru.119 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwant to do to the company? Why do you still needunion in this company? We are paid enough, andwe are also eating our free lunch and everything wecan eat. What do you want? Why do you want ...a union?" That's what he said, and then he getaway.Invencion testified that she talked again with Senato inJuly, several days after the election:Yes. He told us that "if you sign 'yes' in theunion" -or I mean, "the election, all of you whosaid 'yes' must be fired, must be fired out. And thenyou lose your job." And he even said that they willclose the company because they want to- "if theunion will win the election, they will close the com-pany and they will tell that the company is losing,and then they will rehire another people becauseyou people are in favor of union." That's what hetold us.Senato denied ever asking Invencion if she had signed aunion card, and he testified relative to a conversationwith Invencion:Well, I remember telling them that if the unionwins and the company cannot keep up with the ex-penses, the company might close and we might loseour job. That's what I told them.Invencion is credited on this issue. She partially is sup-ported by Senato's testimony, although their testimonydiffers substantially. It is found that Senato interrogatedand threatened Invencion and other employees whowere present at the conversation, concerning their unionactivities and their jobs,29in violation of Section 8(a)(l)of the Act.D. Alleged Threat, Solicitation of Grievances, andCreation of Impression of SurveillanceParagraph 6(b) of the complaint alleges that West'snotice to employees dated March 330 contains the al-leged violations of the Act.1. The following statements are contained in thenotice:Dairy Farm has never paid below the basic wageand many of you receive above it. You also havegood working conditions such as a free meal, youare not stopped pay for meal times, as many cups oftea or coffee as you want and the blind eye that weturn when you eat a roll or bun with it.If you turn this into a union shop these littleprivileges might have to disappear as we will haveto apply rules also.The statements are not an explicit threat, but impliedlythey threaten that privileges would be in danger if Re-spondent was turned into a "union shop." The statements2g Gibson, West, Li, and Senato testified that, on many occasions,Gibson advised and cautioned all supervisors about threatening, interro-gating, making promises, or engaging in surveillance of employees, rela-tive to union activity. That testimony is credited, and has been given con-sideration when making findings and conclusions.30 G.C. Exh. 3constitute a threat to employees, in violation of Section8(a)(l) of the Act.2. The notice states:Why not talk with us first? If you have a jobproblem, lets solve it together. For our older staffmembers, who kept you in a job for five yearswhile we were losing money, Dairy Farm or theUnion? Do not commit yourself without first dis-cussing it with us. I will be pleased to answer yourquestions at any time.West testified that Respondent has had a suggestion boxavailable to employees for a couple of years, but that tes-timony is given no weight so far as this allegation is con-cerned.The notice was posted in the midst of the Union'scampaign, and the statements quoted above clearly con-stitute solicitation of employees to air their grievances,with an implied promise by Respondent to settle them.Such a solicitation violates Section 8(a)(1) of the Act.3. The notice states:I know that some discontended members of ourstaff have given you union membership applicationcards to sign, by their mistake, cards were given toHenry & Viktor and that some of you have signedthem.The notice tells employees that Respondent is awareof their having signed cards. Such a statement is a patentviolation of Section 8(a)(l) of the Act. The impression ofsurveillance of employees' union activity is bold andclear.31IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent, set forth in section 111,above, occurring in connection with its operations de-scribed in section 1, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States, and tend to lead to labor dis-putes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices in violation of Section 8(a)(1) ofthe Act, it will be recommended that it be ordered tocease and desist therefrom, and to take certain affirma-tive action designed to effectuate the policies of the Act.It is recommended that all allegations of the complaintnot having been found herein to have been proved bedismissed.:' Villacorta testified on rebuttal that, after his discharge, West impliedthat he would rehire him. West denied that testimony. This matter hasbeen considered and is given no weight.There was testimony by Li and Mesa relative to a form given to LibyGibson, relating to union sympathies of employees That apparently wasa management form, and the matter was not fully litigated. This testimo-ny is given no weight.120 DAIRY FARM FLIGHT SERVICESUpon the basis of the foregoing findings of fact andthe entire record, I make the following:CONCLUSIONS OF LAW1. Dairy Farms Flight Services, Inc., is, and at alltimes material herein has been, an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.2. Operating Engineers Local Union No. 3 is, and atall times material herein has been, a labor organizationwithin the meaning of Section 2(5) of the Act.3. Respondent violated Section 8(a)(1) of the Act byinterrogating employees concerning their union activity;threatening job loss if employees distributed union au-thorization cards within Respondent's plant; threateningemployees with job loss if they supported the Union;threatening employees with the loss of job privileges ifthe Union were voted in; soliciting grievances from em-ployees, with an implied promise to solve their problems;and creating the impression of surveillance of employees'union activity.4. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in thiscase, and pursuant to Section 10(c) of the Act, I herebyissue the following recommended:ORDER32The Respondent, Dairy Farms Flight Services, Inc.,Agana, Guam, its officers, agents, successors, and as-signs, shall:32 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations. be adopted by the Board and1. Cease and desist from:(a) Interfering with, restraining, and coercing employ-ees in the exercise of the rights guaranteed them by Sec-tion 7 of the Act, in violation of Section 8(a)(1) of theAct, by interrogating employees concerning their unionactivity; threatening job loss if employees distributedunion authorization cards within Respondent's plant;threatening employees with job loss if they supported theUnion; threatening employees with the loss of job privi-leges if the Union were voted in; soliciting grievancesfrom employees with an implied promise to solve theirproblems; and creating the impression of surveillance ofemployees' union activity.(b) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action, which is nec-essary to effectuate the policies of the Act:(a) Post at its Agana, Guam, facility copies of the at-tached notice marked "Appendix."33Copies of saidnotice, on forms provided by the Regional Director forRegion 37, after being duly signed by its authorized rep-resentative, shall be posted by Respondent immediatelyupon receipt thereof and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to employees customarily areposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or cov-ered by any other material.(b) Notify the Regional Director for Region 37, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.become its findings. conclusions, and Order. and all objections theretoshall be deemed waived for all purposesaa In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."121